Exhibit 10.1

 

INTERNATIONAL RECTIFIER CORPORATION

2011 PERFORMANCE INCENTIVE PLAN

PERFORMANCE STOCK UNIT AWARD AGREEMENT

 

 

Participant Name:

 

 

 

 

 

Number of Stock Units:

 

1

 

 

 

Vesting Schedule:

 

See vesting provisions set forth in Exhibit A attached hereto1

 

 

 

Award Date:

 

June 21, 2012

 

1 All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.

 

THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its Subsidiaries, and
is delivered under the International Rectifier Corporation 2011 Performance
Incentive Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation and Stock Option Committee of the Board has approved,
and the Corporation has granted, effective as of the Award Date, to the
Participant a restricted stock unit award under the Plan (the “Stock Unit Award”
or “Award”), upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

 

1.         Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.  For
purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.

 

2.         Grant.  Subject to the terms of this Agreement and the Plan, the
Corporation grants to the Participant a Stock Unit Award with respect to an
aggregate number of Stock Units set forth above.  The Corporation acknowledges
that the consideration for the shares payable with respect to the Stock Units on
the terms set forth in this Agreement shall be the services rendered to the
Corporation and its Subsidiaries by the Participant prior to the applicable
vesting date, the fair value of which is not less than the par value per share
of the Corporation’s Common Stock.

 

1

--------------------------------------------------------------------------------


 

3.         Vesting.  The Stock Units subject to the Award shall become vested as
set forth in Exhibit A attached hereto and incorporated herein by reference,
subject to earlier termination or acceleration and subject to adjustment as
provided herein.

 

4.         Continuance of Employment Required.  Except as otherwise provided
herein, the vesting schedule applicable to the Stock Units requires continued
service through the “Vesting Date” set forth in Exhibit A attached hereto as a
condition to the vesting of the award and the rights and benefits under this
Agreement.  Service for only a portion of the vesting period, even if a
substantial portion, will not entitle the Participant to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or service.

 

5.         Limitations on Rights Associated with Units.  The Participant shall
have no rights as a stockholder of the Corporation, no dividend rights  and no
voting rights with respect to the Stock Units or any shares of Common Stock
issuable in respect of such Stock Units, until shares of Common Stock are
actually issued to and held of record by the Participant.  No adjustments will
be made for dividends or other rights of a holder for which the record date is
prior to the date of issuance of the stock certificate evidencing the shares.

 

6.         Restrictions on Transfer.  Prior to the time the Stock Units are
vested and paid, neither the Stock Units comprising the Award nor any other
rights of the Participant under this Agreement or the Plan may be transferred,
except as expressly provided in Section 5.7 of the Plan.  No specific exception
to the general transfer prohibitions set forth in Section 5.7 of the Plan has
been authorized by the Administrator.

 

7.         Timing and Manner of Payment with Respect to Stock Units. Stock Units
subject to this Agreement will be paid in an equivalent number of shares of
Common Stock promptly after (and in all events within two and one-half months
after) the vesting of such Stock Units in accordance with the terms hereof,
subject to adjustment as contemplated by Section 9.  The Participant or other
person entitled under the Plan to receive the shares shall deliver to the
Corporation any representations or other documents or assurances required
pursuant to Section 8.1 of the Plan.

 

8.         Effect of Termination of Employment or Change in Control.

 

(a)        Forfeiture after Certain Events.  In the event the Participant ceases
to be employed by the Corporation or one of its Subsidiaries prior to the
Vesting Date, the Participant’s Stock Units shall be extinguished to the extent
such Stock Units have not become vested prior to such termination of employment,
and regardless of the reason for such termination of employment, whether with or
without cause, voluntarily or involuntarily; provided, however, that if the
Participant incurs a permanent and total disability or dies while employed by
the Corporation or a Subsidiary prior to the Vesting Date, then the Stock Units
subject to the Award shall remain outstanding and shall be eligible to become
vested on a prorated basis such that the number of such Stock Units that shall
become vested as of the Vesting Date shall equal (i) the number of such Stock
Units that would have vested as of the Vesting Date as set forth in Exhibit A
attached hereto (or, if applicable,  in connection with a Change in Control as
provided in Section 8(c)), multiplied by (ii) a fraction, the numerator of which
shall be the number of days during the period commencing on the Award Date and
ending on the Vesting Date (the “Performance Period”) that the Participant was
employed by the Corporation or one of its Subsidiaries, and the denominator of
which shall be the number of days in the Performance Period.

 

2

--------------------------------------------------------------------------------


 

(b)        Termination of Stock Units.  If any Stock Units are extinguished
hereunder, such unvested, extinguished Stock Units, without payment of any
consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant’s beneficiary, as the case may be.

 

(c)        Possible Acceleration Upon Change in Control.  Notwithstanding
anything contained in Section 7.2 of the Plan to the contrary, in connection
with a Change in Control (as defined below) the effective date of such Change in
Control shall be considered the “Vesting Date” for purposes of determining
whether any portion of the then outstanding and unvested Stock Units subject to
the Award will become vested pursuant to the vesting schedule and terms set
forth in Exhibit A attached hereto.  In such event, the Participant shall, if
the Participant is employed by the Corporation or one of its Subsidiaries
immediately prior to the Change in Control, be entitled upon (or, as may be
necessary to give effect to the acceleration, immediately prior to) the Change
in Control to vesting of the number of Stock Units subject to the Award equal to
the number of Stock Units that would have vested in accordance with the terms
hereof using the performance metrics set forth in Exhibit A attached hereto and
assuming that the price paid per share of Common Stock pursuant to the terms of
the Change in Control (or, if there is no such price, the fair market value of a
share of Common Stock (as determined under Section 5.6 of the Plan) on the date
of the Change in Control) is equal to the “Final Average Share Price” (as
defined in Exhibit A attached hereto) for purposes of the vesting schedule and
terms set forth in Exhibit A attached hereto and any remaining unvested portion
of the Award shall terminate as of the Change in Control.  For purposes of this
Agreement, “Change in Control” has the meaning assigned to such term in the
Plan; provided, however, that for purposes of this Agreement, the percentages in
paragraph (a) and in clause (2) of paragraph (c) of such definition shall be
fifty percent (50%) instead of thirty percent (30%).

 

9.         Adjustments in Case of Changes in Common Stock.  Upon the occurrence
of certain events relating to the Corporation’s stock contemplated by
Section 7.1 of the Plan (including, without limitation, an extraordinary cash
dividend on such stock), the Administrator shall make adjustments in accordance
with such section in the number of Stock Units then outstanding and the number
and kind of securities that may be issued in respect of the Award.

 

10.       Tax Withholding.  Subject to Section 8.1 of the Plan, upon any
distribution of shares of Common Stock in respect of the Stock Units, the
Corporation shall automatically reduce the number of shares to be delivered by
(or otherwise reacquire) the appropriate number of whole shares, valued at their
then fair market value (with the “fair market value” of such shares determined
in accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates.  In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

3

--------------------------------------------------------------------------------


 

11.       Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office
located at 101 North Sepulveda Boulevard, El Segundo, California 90245, to the
attention of the Assistant Secretary and to the Participant at the address given
beneath the Participant’s signature hereto, or at such other address as either
party may hereafter designate in writing to the other.

 

12.      Plan and Program.  The Award and all rights of the Participant with
respect thereto are subject to, and the Participant agrees to be bound by, all
of the terms and conditions of the provisions of the Plan, incorporated herein
by reference, to the extent such provisions are applicable to awards granted to
employees.  The Participant acknowledges receipt of a copy of the Plan, which is
made a part hereof by this reference, and agrees to be bound by the terms
thereof.  Unless otherwise expressly provided in other Sections of this
Agreement, provisions of the Plan that confer discretionary authority on the
Administrator do not (and shall not be deemed to) create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Administrator so conferred by appropriate action
of the Administrator under the Plan after the date hereof.

 

13.       No Service Commitment by Corporation.  Nothing contained in this
Agreement or the Plan constitutes an employment commitment by the Corporation or
any of its Subsidiaries, affects the Participant’s status as an employee at-will
who is subject to termination without cause, confers upon the Participant any
right to remain employed by the Corporation or any Subsidiary, interferes in any
way with the right of the Corporation or any Subsidiary at any time to terminate
such employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant’s other compensation.

 

14.       Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. 
Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

15.       Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  The Plan, in and of
itself, has no assets.  The Participant shall have only the rights of a general
unsecured creditor of the Corporation (or applicable Subsidiary) with respect to
amounts credited and benefits payable, if any, with respect to the Stock Units,
and rights no greater than the right to receive the Common Stock (subject to
adjustments) as a general unsecured creditor with respect to Stock Units, as and
when payable hereunder.

 

16.       Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

4

--------------------------------------------------------------------------------


 

18.       Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 

19.       Clawback Policy.  The Stock Units are subject to the terms of the
Corporation’s recoupment, clawback or similar policy as it may be in effect from
time to time, as well as any similar provisions of applicable law, any of which
could in certain circumstances require repayment or forfeiture of the Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Stock Units (including any value received from a disposition of
the shares acquired upon payment of the Stock Units).

 

20.       Electronic Signature or Acknowledgement.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  The provision of
photographic or facsimile copies, or electronic signature, confirmation or
acknowledgement of or by a party, shall constitute an effective original
signature of a party for all purposes under this Agreement, and  may be used
with the same effect as manually signed originals of this Agreement for any
purpose.

 

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

 

INTERNATIONAL RECTIFIER

 

PARTICIPANT

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

Signature by Electronic Acceptance or Confirmation

 

 

 

 

 

Signature

 

 

 

Print Name:

 

 

 

 

 

Address

 

 

 

Its:

 

 

 

 

 

City, State, Zip Code

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOAL - VESTING

 

Subject to the terms of the Plan and this Agreement, up to one hundred percent
(100%) of the total number of Stock Units subject to the Award are eligible to
become vested on the last day of the Corporation’s fiscal year that ends in
June 2015 (the “Vesting Date”) based on the extent to which the Corporation’s
“Final Average Share Price” (as defined below) exceeds the fair market value (as
determined under Section 5.6 of the Plan) of a share of Common Stock on the
Award Date (the “Base Price”).

 

If the Final Average Share Price is equal to or greater than one hundred and
thirty-three percent (133%) of the Base Price, one hundred percent (100%) of the
total number of Stock Units subject to the Award shall vest on the Vesting
Date.  If the Final Average Share Price is less than one hundred and
thirty-three percent (133%) of the Base Price, the total number of Stock Units
subject to the Award (if any) that vest on the Vesting Date will be reduced (but
not below zero) proportionately by three percent (3%) for each  percentage point
(including fractional percentages) by which the percentage appreciation of the
Final Average Share Price over the Base Price is less than thirty-three percent
(33%).  Any fractional Stock Unit that results from such a reduction will be
rounded down to the next whole Stock Unit.

 

For example:  If the Final Average Share Price is 127.5% of the Base Price,
eighty-three and one-half percent (83.5%) of the total number of Stock Units
subject to the Award shall vest on the Vesting Date.

 

For purposes of this Agreement, “Final Average Share Price” means the unweighted
average of the daily closing prices of the Common Stock on the New York Stock
Exchange for all trading days in the Corporation’s fiscal year ending in
June 2015; provided, however, that in determining the Final Average Share Price,
the Administrator shall add back any ordinary or extraordinary cash dividends
(without interest) paid by the Corporation on the Common Stock during the
Corporation’s fiscal year ending in June 2015.

 

Whether and the extent to which the performance goal described above has been
achieved will be determined by the Administrator (or, to the extent consistent
with Section 162(m) of the Code, its delegate) within 60 days after the Vesting
Date, and no vesting shall be deemed to have occurred absent such a
determination by the Administrator (or such a delegate as the case may be). 
Notwithstanding anything contained herein to the contrary, any Stock Units
subject to the Award that do not become vested as of the Vesting Date shall
automatically terminate and be forfeited as of the Vesting Date (after giving
effect to the Administrator’s determination as to vesting within the 60-day
period following the Vesting Date).

 

The performance goal and metrics set forth above shall be proportionally
adjusted by the Administrator as may be necessary to mitigate the unbudgeted
impact of material, unusual or nonrecurring gains and losses, and to make
equitable adjustments for other extraordinary events not foreseen at the time
the goal and metrics were established, as well as any stock splits, reverse
stock splits and stock dividends that occur during the Performance Period.  The
Administrator’s determination of whether such an adjustment is required, and the
nature and extent of any such adjustment, shall be final and binding on all
persons.  Notwithstanding the foregoing, any vesting of Stock Units subject to
the Award is conditioned upon the Participant being an employee of the
Corporation, or one of its directly or indirectly owned subsidiaries, on the
Vesting Date.

 

7

--------------------------------------------------------------------------------